Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 07/06/2021:
Claims 1-44 have been examined.
Claims 1, 24 and 40 have been amended by Applicant.
Claims 18 and 34 have been objected to.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

 Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 11-12 and 15 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 1-2, 4, 7 and 11-12 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1) covers the broader combination of claims 1-2 of the instant application.
1.1	Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-23, 15, 25 and 7 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 22-23, 25 and 7 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1) covers the broader claim 24 of the instant application.
1.2	Claim 40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 and 15 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 35 and 15 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1) covers the broader claim 40 of the instant application.
1.3	Claims 2-23, 25-39 and 41-44 rejected under the provisional nonstatutory double patenting rejection, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2.	Claims 1 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 9, 13, 18, 23 and 27 of copending Application No. 16/151,307 (Pub. No.: US 2020/0108925A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 1, 4-5, 9, 13, 18, 23 and 27 of copending Application No. 16/151,307 (Pub. No.: US 2020/0108925A1) covers the broader combination of claims 1 and 12 of the instant application.
2.1	Claims 24 and 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 33, 36, 38, 42, 5 and 23 of copending Application No. 16/151,307 (Pub. No.: US 2020/0108925A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 33, 36, 38, 42, 5 and 23 of copending Application No. 16/151,307 (Pub. No.: US 2020/0108925A1) covers the broader combination of claims 24 and 29 of the instant application.
2.2	Claims 2-23, 25-39 and 41-44 rejected under the provisional nonstatutory double patenting rejection, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 and 21 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 15-16 and 21 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1) covers the broader claim 1 of the instant application.
3.1	Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 7, 16 and 21 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 28, 7, 16 and 21 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1) covers the broader claim 24 of the instant application.
3.2	Claim 40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38 and 16 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 38 and 16 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1) covers the broader claim 40 of the instant application.
3.3	Claims 2-23, 25-39 and 41-44 rejected under the provisional nonstatutory double patenting rejection, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
4.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20-21 and 26 of copending Application No. 16/151,289 (Pub. No.: US 2020/0108923A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower claims 1, 20-21 and 26 of copending Application No. 16/151,289 (Pub. No.: US 2020/0108923A1) cover the broader claim 1 of the instant application.
4.1	Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 34, 20 and 26 of copending Application No. 16/151,289 (Pub. No.: US 2020/0108923A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 28, 34, 20 and 26 of copending Application No. 16/151,289 (Pub. No.: US 2020/0108923A1) covers the broader claim 24 of the instant application.
4.2	Claims 2-23, 25-39 and 41-44 rejected under the provisional nonstatutory double patenting rejection, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
1.	Claims 1-11, 16-19, 22-27, 33-34, 36-38 and 40-44 rejected under 35 U.S.C. 103 as being unpatentable over Bar-Nahum (Pub. No.: US 2019/0025858A1) in view of Fisher (Pub. No.: US 2018/0335779A1), and further in view of Goodrich (Pub. No.: US 2016/0023760A1).
As per claims 1, 24 and 40, Bar-Nahum discloses, through the invention, a system / method / tangible and non-transitory computer readable medium comprising one or more computer software modules for detecting and neutralizing a target aerial vehicle (fig. 1-3, 11, 18-21, 23-24, Para [0033, 0045, 0052-0054, 0058, 0061, 0064, 0066, 0075, 0078]), the system comprising: 
at least one counter-attack unmanned aerial vehicle (UAV) (fig. 1-3, Para [0035-0036, 0038, 0040, 0045, 0052-0054, 0057, 0086, 0090, 0093]) comprising: 
a flight body (fig. 1-3, Para [0035-0036, 0038, 0040, 0045, 0052-0054, 0057, 0086, 0090, 0093]); and 
a flight control system flight body that controls flight of the counter-attack UAV (fig. 1-3, Para [0035-0036, 0038, 0040, 0045, 0057, 0086, 0090, 0093]);  
at least one aerial vehicle detection system comprising at least one detection sensor operable to detect a target aerial vehicle, a CPU in communication with the sensors and operable to generate command data (fig. 20-22, Para [0133-0134] – teaching drone operation logic 2000 illustrated in FIG. 20 that  may be utilized to implement a system operating a multimodal sensor empowered awareness engine 2100 and a multimodal sensor empowered awareness engine 2200 as illustrated in FIG. 21 and FIG. 22, respectively; drone operation logic 2000 that comprises a main controller 2004 that controls and coordinates the operation of other components as well as providing general computational capabilities (e.g., to execute image processing 2018); the main controller 2004 that may comprise a central processing unit and/or one or more controllers or combinations of these components; the drone operation logic 2000 that will typically comprise memory 2008 which may be utilized by the main controller 2004 and other components (e.g., the DSP 2026 and/or the GPU 2022) to read and write instructions (commands) and data (operands for the instructions), the aerial vehicle detection system being operable to detect identification information about the target aerial vehicle (Para [0034] – teaching a stream of images captured by one or more cameras of location and size of the target within the captured image (e.g., adjust direction to center the target within subsequently captured images; the output of the image analysis (e.g., output from applying the machine learning model) that may include a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes detected features of the target) and/or a classification of the detected target (e.g., type, model, class, manufacturer, size, etc. of the detected target); and to provide the command data to the at least one counter-attack UAV to facilitate interception of the target aerial vehicle by the at least one counter-attack UAV, wherein the command data comprises receiving data generated by one or more detection sensors, the data associated with a target aerial vehicle / determining a position of the target aerial vehicle based on the received data / detecting the target aerial vehicle with at least one detection sensor of aerial vehicle detection system / transmitting command data, associated with the detected target aerial vehicle, to at least one counter-attack UAV (fig. 1-3, Para [0033-0036, 0038, 0040, 0045, 0052-0054, 0057, 0086, 0090, 0093]). 
The Examiner finds that the above “drone operation logic 2000 that  may be utilized to implement a system operating a multimodal sensor empowered awareness engine 2100 and a multimodal sensor empowered awareness engine 2200, the drone operation logic 2000 that comprises a main controller 2004 that may comprise a central processing unit and/or one or more controllers or combinations of these components,” in the Bar-Nahum reference, teach on “CPU in communication with sensors and operable to generate command data” in the instant application.

Bar-Nahum does not explicitly disclose, through the invention, or is missing a plurality of different aerial vehicle countermeasures supported by one or more of the at least one counter-attack UAV, wherein, in response to interception of the target aerial vehicle, the at least one counter-attack UAV disrupts 

However, Fisher teaches, through the invention, particularly in fig. 1e-1f, Para [0007-0008, 0040, 0043, 0046, 0050],  interceptor UAV 102 equipped with deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net with weights 136 attached at the ends of the effector 134 to expand it; allowing for the identification, selection, tracking, and interception of a target aerial vehicle, such as an unmanned aerial vehicle (UAV), that may be located in a set geographic area, such as a do-not-fly zone; launching an interceptor aerial vehicle, such as a UAV, to track and intercept the target UAV; the interceptor UAV 102 that may be launched in any number of methods depending on the capability of the UAV, such as a human operator launch, an automatic queue via a cursor on target (CoT) message, or the like.
Fisher further teaches, through the invention, particularly in fig. 1a, 1e, 1f, 1g, Para [0040, 0044, 0046, 0085], interceptor UAV that may have a plurality of deployment devices; interceptor UAV 102 that may carry one or more deployment devices 120; interceptor UAV that engages the target UAV 650 to terminate the operation of the target UAV 650; engagement of the target UAV 650 that may be done by any of a variety of means such as by the interceptor UAV dropping an effector, such as a net, tarp, sheet, warhead, projectile or the like, onto the target UAV 650 from above.

Goodrich, in turn, teaches, through the invention, particularly in Para [0019, 0037, 0042], interceptor UAV 110 that can also include a vehicle management system (VMS) 165 that oversees, conducts, directs, and/or executes processes, at least some of which are carried out by a variety of systems, subsystems and/or other elements; system 150 that can include a net gun 153, such as are commercially 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Goodrich. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to counter an unmanned air vehicle, to disable the target UAV (see Goodrich, abstract).

As per claim 2, Bar-Nahum further discloses, through the invention, command data that comprises at least one of intercept data, target aerial vehicle detection data, counter-attack UAV control data, or a combination thereof (fig. 1-3, Para [0033-0036, 0038, 0040, 0045, 0052-0054, 0057, 0086, 0090, 0093]). 

Bar-Nahum does not explicitly disclose, through the invention, or is missing command data that comprises at least one of aerial vehicle countermeasure deployment command data. 

However, Fisher teaches, through the invention, particularly in fig. 1e-1f, Para [0007-0008, 0040, 0043, 0050],  interceptor UAV 102 equipped with deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net with weights 136 attached at the ends of the effector 134 to expand it; allowing for the identification, selection, tracking, and interception of a target aerial vehicle, such as an unmanned aerial vehicle (UAV), that may be located in a set geographic area, such as a do-not-fly zone; launching an interceptor aerial vehicle, such as a UAV, to track and intercept the target UAV.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract).

As per claim 3, Bar-Nahum further discloses, through the invention, an on-board aerial vehicle detection system comprising at least one sensor configured to detect a position of the target aerial vehicle, the flight control system comprising a flight controller operable to control autonomous flight of the counter-attack UAV based on the detected position of the target aerial vehicle (fig. 1-3, Para [0033-0036, 0038, 0040, 0045, 0052-0054, 0057, 0086, 0090, 0093]). 

As per claim 4, Bar-Nahum further discloses, through the invention, an external aerial vehicle detection system, the external aerial vehicle detection system comprising at least one detection sensor operable to detect the target aerial vehicle and to provide command data to the counter-attack UAV to facilitate interception of the target aerial vehicle (fig. 1, Para [0033-0038, 0087] – teaching external ground station 104, external ground-based sensor 106). 

As per claim 5, Bar-Nahum further discloses, through the invention, the external aerial vehicle detection system associated with a ground-based structure to monitor an airspace, wherein the at least one detection sensor comprises a plurality of detection sensors configured to detect a plurality of target aerial vehicles (fig. 1, Para [0033-0038, 0087] – teaching external ground station 104, external ground-based sensor 106, one or more ground-based sensors). 

As per claim 6, Bar-Nahum further discloses, through the invention, at least one detection sensor that  comprises an acoustic sensor, an infrared camera, an optical camera, an ultrasonic sensor device, a range finder sensor, or combinations thereof (fig. 1-3, Para [0052] – teaching one or more sensors 209 that may include a global positioning system, a light detection and ranging (LIDAR) system, a sounded navigation and ranging (SONAR) system, an image detection system (e.g., photo capture, video capture, UV capture, IR capture, etc.), sound detectors, one or more rangefinders, etc.). 

As per claim 7, Bar-Nahum further discloses, through the invention, at least one camera movably coupled to the flight body, the at least one camera movable to establish and modify a pointing position, based on the command data received from the external aerial vehicle detection system, to detect and track the target aerial vehicle (fig. 2-3, Para [0055-0056, 0076] – teaching Unmanned Aerial Vehicle 200 that may include a camera system 212. Camera system 212 may be used to visually detect a UAV; UAV 301 that may include visual detection system 311 that may include one or more cameras). 

As per claim 8, Bar-Nahum does not explicitly disclose, through the invention, or is missing aerial vehicle capture countermeasure that comprises at least one flexible entangling element configured to disrupt operation of at least one rotary propeller device of the target aerial vehicle. 

However, Fisher teaches, through the invention, particularly in fig. 11a, 11b, 13a, 13b, tether 1116, 1132, 1316 between effector, such as a twenty-foot net and UAV.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the 

As per claim 9, Bar-Nahum does not explicitly disclose, through the invention, or is missing counter-attack UAV that further comprises a countermeasure launching device operable to launch the aerial vehicle countermeasure toward the target aerial vehicle to impact and neutralize the target aerial vehicle. 

However, Fisher teaches, through the invention, particularly in fig. 1e-1f, Para [0007-0008, 0040, 0043, 0050],  interceptor UAV 102 equipped with deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net with weights 136 attached at the ends of the effector 134 to expand it; allowing for the identification, selection, tracking, and interception of a target aerial vehicle, such as an unmanned aerial vehicle (UAV), that may be located in a set geographic area, such as a do-not-fly zone; launching an interceptor aerial vehicle, such as a UAV, to track and intercept the target UAV.
Fisher further  teaches, through the invention, particularly in Para [0005, 0008], tracking the selected target aerial vehicle that may further include: maneuvering a gimbal having the at least one effector and camera to aim the effector toward the target aerial vehicle; a remotely operated aerial vehicle; at least one deployment device detachably attached to the remotely operated aerial vehicle, where the at least one deployment device includes: an effector deployable towards a target; a launcher to deploy the effector; and a tether connected between the effector and the deployment device; the effector may be at least one of: a net, a tarp, a sheet, a weapon, and an entanglement device.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a 

As per claim 10, Bar-Nahum does not explicitly disclose, through the invention, or is missing aerial vehicle countermeasure that comprises a net launchable by the countermeasure launching device to capture and neutralize the target aerial vehicle. 

However, Fisher teaches, through the invention, particularly in fig. 1e-1f, Para [0007-0008, 0040, 0043, 0050],  interceptor UAV 102 equipped with deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net with weights 136 attached at the ends of the effector 134 to expand it; allowing for the identification, selection, tracking, and interception of a target aerial vehicle, such as an unmanned aerial vehicle (UAV), that may be located in a set geographic area, such as a do-not-fly zone; launching an interceptor aerial vehicle, such as a UAV, to track and intercept the target UAV.
Fisher further teaches, through the invention, particularly in fig. 11a, 11b, 13a, 13b, tether 1116, 1132, 1316 between effector, such as a twenty-foot net and UAV.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract).

As per claim 11, Bar-Nahum does not explicitly disclose, through the invention, or is missing net tethered to the counter-attack UAV, such that the target aerial vehicle is tethered to the counter-attack UAV upon being captured in the net. 

However, Fisher teaches, through the invention, particularly in fig. 1e-1f, Para [0007-0008, 0040, 0043, 0050],  interceptor UAV 102 equipped with deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net with weights 136 attached at the ends of the effector 134 to expand it; allowing for the identification, selection, tracking, and interception of a target aerial vehicle, such as an unmanned aerial vehicle (UAV), that may be located in a set geographic area, such as a do-not-fly zone; launching an interceptor aerial vehicle, such as a UAV, to track and intercept the target UAV.
Fisher further teaches, through the invention, particularly in fig. 11a, 11b, 13a, 13b, tether 1116, 1132, 1316 between effector, such as a twenty-foot net and UAV.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract).

As per claim 16, Bar-Nahum does not explicitly disclose, through the invention, or is missing aerial vehicle countermeasure that comprises at least one support member extending outwardly from the counter-attack UAV and configured to impact target aerial vehicle and neutralize the target aerial vehicle. 

However, Fisher teaches, through the invention, particularly in fig. 1e-1g, 11a-11b, 13a-13b, Para [0050], tether connecting interceptor UAV and effector that have plural support members, the tether that may be a high tensile strength nylon cord or other suitable material, which is similar to a support 
	Additionally, the Examiner finds that fig. 1e-1g, 13b of the Fisher reference clearly indicate impacted and/or neutralized target aerial vehicle by the features of the interceptor UAV.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract).

As per claim 17, Bar-Nahum does not explicitly disclose, through the invention, or is missing at least one support member that comprises a plurality of support members supported by the flight body of the counter-attack UAV. 

However, Fisher teaches, through the invention, particularly in fig. 1e-1g, 11a-11b, 13a-13b, Para [0069, 0085-0086], effector, such as a net, tarp, or the like, that may intercept the target UAV; the effector that may include one or more weights disposed about the perimeter or corners of the effector; effector, such as a net, tarp, sheet, warhead, projectile or the like; effector that may be a net; effector that may be of an opaque or semi-opaque material such to interfere or prevent the use of any camera or other sensors on the target UAV; likewise, effector that may be a conductive material, such as a wire mesh, to prevent or at least limit the transmission of radio signals from the target UAV, which is of a similar shape and construction having multiple supporting elements and/member as specified in the instant application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the 

As per claim 19, Bar-Nahum does not explicitly disclose, through the invention, or is missing at least one support member that comprises a plurality of filament elements bound together by a breakable material in a solid state, whereby upon impact the breakable material breaks, thereby releasing the plurality of filament elements from each other to become entangled in a rotor of the target aerial vehicle. 

However, Fisher teaches, through the invention, particularly in fig. 1e-1g, 11a-11b, 13a-13b, Para [0043, 0050], effector 134 before deployment and effector 134 after deployment which is of a similar shape as a cage around target UAV 104 including propellers / rotors of the target aerial vehicle; tether connecting interceptor UAV and effector that have plural support members, the tether that may be a high tensile strength nylon cord or other suitable material; deployment device 120 that may be a one-time use device. 
 
The examiner finds that it is well known in the art that a well-known deployment device that may be a one-time use device indicates that that deployment device breaks after a one-time deployment/use. 
Therefore the Fisher reference teaches on a breakable material in a solid state in the instant application, whereby upon impact breakable material breaks, thereby releasing effector, which is a plurality of filament elements that become entangled and/or free of each other in rotor(s)/propeller(s) of target aerial vehicle thereby stopping or suppressing the rotor(s)/propeller(s) of target drone/UAV. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as 

As per claim 22, Bar-Nahum does not explicitly disclose, through the invention, or is missing at least one of the aerial vehicle capture countermeasure or the external aerial vehicle detection system that comprises a direct energy device operable to direct energy towards the target aerial vehicle for disrupting operation of one or more systems of the target aerial vehicle. 

However, Fisher teaches, through the invention, particularly in fig. 1e, Para [0043], deployment device 120 that may be self-contained to allow for easy attachment to, and removal from, the interceptor UAV 102 and/or gimbal 118; the deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net.; the effector that may be fired via gravity, a gas generator, a CO.sub.2 cartridge, a firearm cartridge, or the like. 
	Additionally, the Examiner finds that the above “gas generator, a CO2 cartridge, a firearm cartridge, or the like,” in the Fisher reference, teach on step for firing or directing energy towards another object such as a target aerial vehicle in the instant application, because it is well known in the art that well-known in the art CO2 cartridges, firearm cartridges, or the like are specifically designed to release gas pressure/energy, or fire gas/pressure/energy directly or indirectly.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle 

As per claim 23, Bar-Nahum does not explicitly disclose, through the invention, or is missing direct energy device that comprises at least one of an air vortex cannon, an acoustic wave device, a microwave device, or a laser. 

However, Fisher teaches, through the invention, particularly in fig. 1e, Para [0043], deployment device 120 that may be self-contained to allow for easy attachment to, and removal from, the interceptor UAV 102 and/or gimbal 118; the deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net.; the effector that may be fired via gravity, a gas generator, a CO.sub.2 cartridge, a firearm cartridge, or the like. 

The examiner finds that it is well known in the art that a well-known deployment device that may be fired via a gas generator teaches on a direct energy device that comprises at least one of an air vortex cannon in the instant application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract).

As per claim 25, Bar-Nahum further discloses, through the invention, detecting a position of the target aerial vehicle with at least one detection sensor of the counter-attack UAV (fig. 1-3, Para [0033-0036, 0038, 0040, 0045, 0052-0054, 0057, 0086, 0090, 0093]). 

As per claim 26, Bar-Nahum further discloses, through the invention, detecting the target aerial vehicle that comprises autonomously detecting the target aerial vehicle and autonomously tracking the target aerial vehicle (fig. 1-3, Para [0033] – teaching interceptor aerial vehicle able to autonomously track and fly to the target UAV using machine vision based on images captured by a camera of the interceptor aerial vehicle). 

As per claim 27, Bar-Nahum further discloses, through the invention, establishing a pointing position of a camera of the counter-attack UAV to track the target aerial vehicle, the pointing position based on command data received from the aerial vehicle detection system.  (fig. 2-3, Para [0055-0056, 0076] – teaching Unmanned Aerial Vehicle 200 that may include a camera system 212. Camera system 212 may be used to visually detect a UAV; UAV 301 that may include visual detection system 311 that may include one or more cameras).

As per claim 33, Bar-Nahum does not explicitly disclose, through the invention, or is missing aerial vehicle countermeasure that comprises at least one support member coupled to a flight body of the counter-attack UAV, wherein operating the aerial vehicle countermeasure further comprises impacting the target aerial vehicle with the at least one support member. 
	Additionally, the Examiner finds that fig. 1e-1g, 13b of the Fisher reference clearly indicate impacted and/or neutralized target aerial vehicle by the features of the interceptor UAV.

However, Fisher teaches, through the invention, particularly in fig. 1e-1g, 11a-11b, 13a-13b, Para [0050], tether connecting interceptor UAV and effector that have plural support members, the tether that may be a high tensile strength nylon cord or other suitable material, which is similar to a support member being a semi-rigid or rigid rod or other support member, in accordance with Para [0071] of the instant application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as 

As per claim 36, Bar-Nahum further discloses, through the invention, actuating a release mechanism to release the aerial vehicle capture countermeasure and the captured target aerial vehicle at a particular location (Para [0035-0036, 0087-0090]). 

As per claim 37, Bar-Nahum further discloses, through the invention, detecting the target aerial vehicle that further comprises operating an optical sensor and a radar sensor each supported by the counter-attack UAV to detect a position of the target aerial vehicle (Para [0035, 0041-0042, 0045, 0096, 0115, 0132, 0158, 0161]). 

As per claim 38, Bar-Nahum further discloses, through the invention, detecting the target aerial vehicle that further comprises operating a plurality of detection sensors associated with a ground structure to generate position data associated with the target aerial vehicle, the method further comprising continuously communicating the position data to the counter-attack UAV (fig. 1, Para [0033-0038, 0087] – teaching external ground station 104, external ground-based sensor 106, one or more ground-based sensors). 

As per claims 41-44, Bar-Nahum does not explicitly disclose, through the invention, or is missing at least one counter-attack UAV comprises the plurality of different aerial vehicle countermeasures supported by the flight body / the plurality of different aerial vehicle countermeasures.  

However, Fisher teaches, through the invention, particularly in fig. 1a, 1f, 1g, Para [0040, 0044, 0085], the interceptor UAV that may have a plurality of deployment devices; the interceptor UAV that may carry different deployment devices 120 with different sized effectors, different sized tethers, different weight release angles, and/or different effector deployment forces; engagement of the target UAV 650 that 

Goodrich, in turn, teaches, through the invention, particularly in Para [0019, 0037, 0042], interceptor UAV 110 that can also include a vehicle management system (VMS) 165 that oversees, conducts, directs, and/or executes processes, at least some of which are carried out by a variety of systems, subsystems and/or other elements; system 150 that can include a net gun 153, such as are commercially available for capturing wild animals; the net gun 153 that can include a propellant 154 (e.g., a conventional CO.sub.2 cartridge) which directs a net 151 in a laterally outward direction; the weights 152 that spread the net 151 out as it deploy; the disabling system 150 that can have multiple modes, e.g., an inactive mode, an armed mode and a deployed mode; the disabling system 150 that can include other elements, for example, projectile, explosive, and/or energy-based components (e.g., lasers and/or high-powered RF generators); interceptor UAV that can include other disabling systems; such disabling systems that can include the nose or other portion of the interceptor UAV 110 in an embodiment for which the interceptor UAV strikes the target UAV 199 in order to disable it.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Goodrich. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to counter an unmanned air vehicle, to disable the target UAV (see Goodrich, abstract).

2.	Claims 12-14 and 28-31 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bar-Nahum, Fisher and Goodrich, further in view of Jacobsen (Pub. No.: US 2012/0216697A1).
As per claims 12, 29 and 31, Bar-Nahum does not explicitly disclose, through the invention, or is missing aerial vehicle countermeasure that comprises a projectile comprising a liquid projectile comprising a liquid charge and a non-rigid flight integrity component comprising an additive combined with the liquid charge to inhibit substantial break-up of the liquid charge during flight, the liquid projectile configured to fluidly disperse in response to a predetermined event / aerial vehicle countermeasure that comprises a projectile, the method comprising launching the projectile from a countermeasure launching device of the counter-attack UAV to impact and neutralize the target aerial vehicle; the projectile comprises a liquid projectile comprising a liquid charge and a non-rigid flight integrity component comprising an additive combined with the liquid charge to inhibit substantial break-up of the liquid charge during flight, the liquid projectile configured to fluidly disperse in response to a predetermined event.

However, Fisher teaches, through the invention, particularly in fig. 1e, 6, Para [0085], engagement of the target UAV 650 that may be done by any of a variety of means such as by the interceptor UAV dropping an effector, such as a net, tarp, sheet, warhead, projectile or the like, onto the target UAV 650 from above, as shown in FIG. 1E.

Jacobsen, in turn, teaches, through the invention, particularly in abstract, a liquid missile for being projected from a launching device which includes a liquid charge combined with a non-rigid flight integrity component; the flight integrity component that allows the liquid charge to be launched at increased speeds and distances by inhibiting substantial break-up of the liquid charge during flight.
Jacobsen further teaches, through the invention, particularly in Para [0029], liquid missile that can be launched from a launching device mounted in a fixed position or on a variety of vehicles, including, but not limited to, an aircraft, a sea craft, a civilian vehicle, a ground vehicle of any kind, or a towed carriage/trailer; a liquid missile that can also be launched from a portable launcher; a portable launcher that can be a launching device similar to a rocket launcher or a much larger launching device; similarly, a 
Jacobsen further teaches, through the invention, in multiple figures, multiple paragraphs [0032, 0036, 0040, 0043, 0045, 0057, 0068, 0070-0071] and multiple claims, and particularly in claim 1, a liquid missile for projection from a launching device against a target, comprising: a liquid charge for being projected from the launching device; and a non-rigid flight integrity component combined with the liquid charge to inhibit substantial break-up of the liquid charge during flight.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Jacobsen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to launch non-lethal projectiles from a launching device towards a target or target site; to develop a launching device for projecting a substantially non-lethal charge of liquid to disarm or disable a person, vehicle, and explosive device; to launch a liquid missile or projectile from a launching device toward a target site; the liquid missile that includes at least a liquid and a non-rigid flight integrity component that is combined with the liquid to inhibit substantial break-up of the liquid during flight (see Jacobsen, Para [0002, 0005-0006]).

As per claim 13, Bar-Nahum does not explicitly disclose, through the invention, or is missing predetermined event that comprises the liquid projectile impacting the target aerial vehicle, wherein the dispersed liquid charge is configured to interrupt operation of at least one electronic device of the target aerial vehicle. 

However, Fisher teaches, through the invention, particularly in fig. 1e-1f, Para [0007-0008, 0040, 0043, 0050],  interceptor UAV 102 equipped with deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net with weights 136 attached at the ends of the effector 134 to expand it; allowing for the identification, selection, tracking, and interception of a target aerial vehicle, such as an unmanned aerial vehicle (UAV), that may be located in a set geographic area, such as a do-not-fly zone; launching an interceptor aerial vehicle, such as a UAV, to track and intercept the target UAV.

Jacobsen, in turn, teaches, through the invention, particularly in abstract, a liquid missile for being projected from a launching device which includes a liquid charge combined with a non-rigid flight integrity component; the flight integrity component that allows the liquid charge to be launched at increased speeds and distances by inhibiting substantial break-up of the liquid charge during flight.
Jacobsen further teaches, through the invention, particularly in Para [0029], liquid missile that can be launched from a launching device mounted in a fixed position or on a variety of vehicles, including, but not limited to, an aircraft, a sea craft, a civilian vehicle, a ground vehicle of any kind, or a towed carriage/trailer; a liquid missile that can also be launched from a portable launcher; a portable launcher that can be a launching device similar to a rocket launcher or a much larger launching device; similarly, a portable launcher for projecting a liquid missile that can be a small launching device, similar to a small handheld pistol. 
Jacobsen further teaches, through the invention, in multiple figures, multiple paragraphs [0032, 0036, 0040, 0043, 0045, 0057, 0068, 0070-0071] and multiple claims, and particularly in claim 1, a liquid missile for projection from a launching device against a target, comprising: a liquid charge for being projected from the launching device; and a non-rigid flight integrity component combined with the liquid charge to inhibit substantial break-up of the liquid charge during flight.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a 
by incorporating, applying and utilizing the above steps, technique and features as taught by Jacobsen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to launch non-lethal projectiles from a launching device towards a target or target site; to develop a launching device for projecting a substantially non-lethal charge of liquid to disarm or disable a person, vehicle, and explosive device; to launch a liquid missile or projectile from a launching device toward a target site; the liquid missile that includes at least a liquid and a non-rigid flight integrity component that is combined with the liquid to inhibit substantial break-up of the liquid during flight (see Jacobsen, Para [0002, 0005-0006]).

As per claims 14 and 30, Bar-Nahum does not explicitly disclose, through the invention, or is missing liquid projectile that further comprises at least one direct-impact device configured to impact and neutralize the target aerial vehicle, wherein the at least one direct-impact device comprises plastic or polymer pellets, metallic pellets, composite pellets, a filament element, or a tagging agent / the projectile that comprises a filament element, wherein interrupting operation of the target aerial vehicle further comprises entangling at least one rotary propeller device of the target aerial vehicle with the filament element to neutralize the target aerial vehicle.  

However, Fisher teaches, through the invention, particularly in fig. 1e-1f, Para [0007-0008, 0040, 0043, 0050],  interceptor UAV 102 equipped with deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net with weights 136 attached at the ends of the effector 134 to expand it; allowing for the identification, selection, tracking, and interception of a target aerial vehicle, such as an unmanned aerial vehicle (UAV), that may be located in a set geographic area, such as a do-not-fly zone; launching an interceptor aerial vehicle, such as a UAV, to track and intercept the target UAV.

Jacobsen, in turn, teaches, through the invention, particularly in abstract, a liquid missile for being projected from a launching device which includes a liquid charge combined with a non-rigid flight integrity component; the flight integrity component that allows the liquid charge to be launched at increased speeds and distances by inhibiting substantial break-up of the liquid charge during flight.
Jacobsen further teaches, through the invention, particularly in Para [0048], a variety of solids that can be entrained in a liquid charge and launched; these solids that can be capsules of paint, sand, pellets, explosive charges, and other solids that will be practical to the invention. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Jacobsen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to launch non-lethal projectiles from a launching device towards a target or target site; to develop a launching device for projecting a substantially non-lethal charge of liquid to disarm or disable a person, vehicle, and explosive device; to launch a liquid missile or projectile from a launching device toward a target site; the liquid missile that includes at least a liquid and a non-rigid flight integrity component that is combined with the liquid to inhibit substantial break-up of the liquid during flight; to increase the cohesive properties of the liquid missile in flight by functioning rheologically modified fluids as a flight integrity component; to provide additional mass, by rheologically modified fluids, to increase the impact force applied to the target (see Jacobsen, Para [0002, 0005-0006, 0048]).

As per claim 28, Bar-Nahum does not explicitly disclose, through the invention, or is missing aerial vehicle countermeasure that comprises a filament element, the method further comprising operating the counter-attack UAV to capture the target aerial vehicle in the filament element, thereby neutralizing the target aerial vehicle. 

However, Fisher teaches, through the invention, particularly in fig. 1e-1f, Para [0007-0008, 0040, 0043, 0050],  interceptor UAV 102 equipped with deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net with weights 136 attached at the ends of the effector 134 to expand it; allowing for the identification, selection, tracking, and interception of a target aerial vehicle, such as an unmanned aerial vehicle (UAV), that may be located in a set geographic area, such as a do-not-fly zone; launching an interceptor aerial vehicle, such as a UAV, to track and intercept the target UAV.

Jacobsen, in turn, teaches, through the invention, particularly in abstract, a liquid missile for being projected from a launching device which includes a liquid charge combined with a non-rigid flight integrity component; the flight integrity component that allows the liquid charge to be launched at increased speeds and distances by inhibiting substantial break-up of the liquid charge during flight.
Jacobsen further teaches, through the invention, particularly in Para [0048], a variety of solids that can be entrained in a liquid charge and launched; these solids that can be capsules of paint, sand, pellets, explosive charges, and other solids that will be practical to the invention. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract); and 
.

3.	Claims 15 and 32 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bar-Nahum, Fisher and Goodrich, further in view of Zych (Pub. No.: US 2019/0176684A1).


As per claims 15 and 32, Bar-Nahum does not explicitly disclose, through the invention, or is missing aerial vehicle countermeasure that comprises an illumination device operable to emit light at a predetermined frequency that disrupts operation of at least one sensor of the target aerial vehicle to disrupt operation of the target aerial vehicle. 

However, Zych teaches, through the invention, particularly in Para [0051-0052, 0063], adjusting the vehicle's headlights to … disrupting the operation of one or more sensors of an oncoming vehicle; excessively intense light emitted by a set of headlights that that can disrupt the operation of image sensors of an oncoming autonomous vehicle, thereby negatively impacting the quality of sensor outputs generated by the image sensors; as a result, the disclosed technology that can result in an improvement in the operation of a perception system of an oncoming autonomous vehicle that relies on sensor outputs; disclosed technology that adjusts its headlights according to a headlight configuration that has less negative impact on image sensors (e.g., reducing the intensity of light emitted by the headlights and/or aiming the an aircraft, and/or another type of vehicle.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Zych. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to disrupt the operation of image sensors of an oncoming autonomous vehicle (see Zych, Para [0051, 0052]).


4.	Claims 20-21 and 35 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bar-Nahum, Fisher and Goodrich, further in view of Addonisio (Pub. No.: US 2019/0176986A1).

As per claim 20, Bar-Nahum does not explicitly disclose, through the invention, or is missing a transport counter-attack UAV, wherein the counter-attack UAV is releasably coupled to the transport counter-attack UAV, wherein, in response to detecting the target aerial vehicle, the counter-attack UAV is released from the transport counter-attack UAV to operate in-flight to neutralize the target aerial vehicle. 

However, Addonisio teaches, through the invention, particularly in fig. 1, 5, Para [0006, 0052], systems and methods for transporting a plurality of unmanned aerial vehicle drones via an unmanned aerial vehicle carrier; multi-craft UAV carrier system and airframe that provides systems and methods for transporting a plurality of unmanned aerial vehicle drones via an unmanned aerial vehicle carrier.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Addonisio. A person of ordinary skill, ordinary creativity would have been motivated to do so, with 

As per claim 21, Bar-Nahum does not explicitly disclose, through the invention, or is missing a plurality of counter-attack UAVs releasably coupled to the transport counter-attack UAV, wherein, in response to detecting of the target aerial vehicle, at least one of the plurality of counter-attack UAVs is released from the transport counter-attack UAV to operate in-flight to neutralize the target aerial vehicle. 

However, Addonisio teaches, through the invention, particularly in fig. 1, 5, Para [0006, 0023, 0052], systems and methods for transporting a plurality of unmanned aerial vehicle drones via an unmanned aerial vehicle carrier; wireless communication equipment that can serve the purpose of remotely commanding flight functions of the carrier UAV in addition to the hold or release of onboard drone UAVs; the system that might also include an onboard computer which acts independently or in coordination with the flight controller for flight, drone UAV deployment or advanced auxiliary component commands; multi-craft UAV carrier system and airframe that provides systems and methods for transporting a plurality of unmanned aerial vehicle drones via an unmanned aerial vehicle carrier.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Addonisio. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to transport a plurality of unmanned aerial vehicle drones via an unmanned aerial vehicle carrier (see Addonisio, Para [0006]).

As per claim 35, Bar-Nahum does not explicitly disclose, through the invention, or is missing transporting the counter-attack UAV with a transport counter-attack UAV, and releasing the counter-attack UAV from the transport counter-attack UAV to operate the counter-attack UAV in-flight prior to neutralizing the target aerial vehicle. 


However, Addonisio teaches, through the invention, particularly in fig. 1, 5, Para [0006, 0023, 0052], systems and methods for transporting a plurality of unmanned aerial vehicle drones via an unmanned aerial vehicle carrier; wireless communication equipment that can serve the purpose of remotely commanding flight functions of the carrier UAV in addition to the hold or release of onboard drone UAVs; the system that might also include an onboard computer which acts independently or in coordination with the flight controller for flight, drone UAV deployment or advanced auxiliary component commands; multi-craft UAV carrier system and airframe that provides systems and methods for transporting a plurality of unmanned aerial vehicle drones via an unmanned aerial vehicle carrier.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Addonisio. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to transport a plurality of unmanned aerial vehicle drones via an unmanned aerial vehicle carrier (see Addonisio, Para [0006]).

5.	Claim 39 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bar-Nahum, Fisher and Goodrich, further in view of Park (Pub. No.: US 2016/0117932A1).

As per claim 39, Bar-Nahum further discloses, through the invention, detecting the target aerial vehicle that further comprises operating a plurality of detection sensors to generate position data associated with the target aerial vehicle (fig. 1-3, Para [0033-0036, 0038, 0040, 0045, 0052-0054, 0057, 0086, 0090, 0093]).

Bar-Nahum does not explicitly disclose, through the invention, or is missing eliminating position data associated with one or more detection sensors based on a credibility hierarchy associated with the plurality of detection sensors. 


However, Park teaches, through the invention, particularly in fig. 1-2, 4-6, Para [0056, 0060], a random target location selected by choosing a random direction and a random step size; if the random random location that may be saved (e.g., in memory) for possible use to construct the initial simplex triangle; at block 642, the UAV that flies to the candidate vertex (or "takes a step") and, at block 644, the UAV that determines (e.g., by computing or measuring) a confidence level at that location using an onboard sensor; at block 646, if the candidate vertex confidence level is greater than the previous highest confidence level (i.e., the highest confidence level of any vertex previously considered in the current simplex loop), the candidate vertex re-defined (block 648) to be another step of the same size in the same direction and (block 650) the UAV that flies to the re-defined candidate location; otherwise, at block 652, if the candidate vertex confidence level is less than the previous second lowest confidence level (i.e., the second lowest confidence level of any vertex previously considered in the current simplex loop), the candidate vertex re-defined (block 654) to be half the distance back along line defined by the other two vertexes and (block 650) the UAV that flies to the re-defined candidate location; at block 656, a new simplex triangle defined consisting of the two vertexes having the previous two highest confidence levels and the candidate vertex.
The examiner finds that the above “random location that may be saved for possible use, if the confidence level exceeds a pre-determined threshold;” “UAV that flies to the re-defined candidate location, if the candidate vertex confidence level is greater than the previous highest confidence level and the candidate vertex re-defined;” “the UAV that flies to the re-defined candidate location, if the candidate vertex confidence level is less than the previous second lowest confidence level and the candidate vertex re-defined;” “defining new simplex triangle consisting of the two vertexes having the previous two highest confidence levels and the candidate vertex,” in the Park reference, are similar to and/or teach on the claimed “eliminating/excluding/not choosing/not selecting/ignoring/disregarding a position data that associates with one or more detection sensors depending on or based on a credibility hierarchy associated with position data from plural detection sensors, similar to teaching in Para [0048] of the instant application.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching .



Response to Arguments
1.	Applicant's response in regards to the nonstatutory double patenting, on page 11 of remarks filed on 07/06/2021 is acknowledged and considered.
2.	Applicant's arguments in regards to claims 1-11, 16-19, 22-27, 33-34, 36-38 and 40-44, filed 07/06/2021, have been fully considered but they are not persuasive. 
3.	Applicant argues, on page 12 of the remarks, filed on 07/06/2021, that “… applied references alone or in combination fail to teach or suggest a system for detecting and neutralizing a target aerial vehicle, the system comprising an aerial vehicle detection system being operable to detect identification information about the target aerial vehicle and to provide the command data to the at least one counter-attack UA V to facilitate interception of the target aerial vehicle by the at least one counter-attack UAV, wherein the command data comprises an instruction to deploy a type of aerial vehicle capture countermeasure of the plurality of different aerial vehicle countermeasures based at least in part on the detected identification information, as recited in claim 1 and similarly recited in claims 24 and 40.” 
In response, Examiner respectfully disagrees, and kindly draws Applicant’s attention at pages 7-11 of the above office action, where it is discussed in details how the combination of references (Bar-Nahum in view of Fisher and Goodrich) teaches, suggests, and fully meets all the claimed elements, features, and limitations.
location and size of the target within the captured image (e.g., adjust direction to center the target within subsequently captured images; the output of the image analysis (e.g., output from applying the machine learning model) that may include a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes detected features of the target) and/or a classification of the detected target (e.g., type, model, class, manufacturer, size, etc. of the detected target).
Furthermore, it is discussed in the above office action, on the same pages, that “… Bar-Nahum does not explicitly disclose, through the invention, or is missing … a type of aerial vehicle capture countermeasure of the plurality of different aerial vehicle countermeasures based at least in part on the detected identification information; and that: ”[h]owever, Fisher teaches, through the invention, particularly in fig. 1e-1f, Para [0007-0008, 0040, 0043, 0046, 0050],  interceptor UAV 102 equipped with deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net with weights 136 attached at the ends of the effector 134 to expand it; allowing for the identification, selection, tracking, and interception of a target aerial vehicle, such as an unmanned aerial vehicle (UAV), that may be located in a set geographic area, such as a do-not-fly zone; launching an interceptor aerial vehicle, such as a UAV, to track and intercept the target UAV; the interceptor UAV 102 that may be launched in any number of methods depending on the capability of the UAV, such as a human operator launch, an automatic queue via a cursor on target (CoT) message, or the like”.
And, therefore, [i]t would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features 
Hence, it is believed that the rejections should be maintained.
4.	Applicant argues, on page 13 of the remarks, filed on 07/06/2021, that “… [t]o the contrary, Fisher explicitly discloses that such a selection is to be performed by the operator 106, not a CPU. Indeed, Fisher notes that "[h]aving different deployment devices 120 may allow an operator 106 of the GCS 114 to select the deployment device 120 to employ based on the target UAV 104 size, characteristics, distance from the interceptor UAV 102, wind, weather conditions, and the like." Paragraph 44 (emphasis added). Therefore, in Fisher's example, the operator 106 may first attempt to capture the target UAV 104 using a deployment device 120 with a smaller effector size and shorter range. Id. If the target UAV 104 is not captured or evades capture, the operator 106 may then deploy a second deployment device 120 with a larger effector size and longer range. Id. Thus, to the extent that the combination of Bar-Nahum and Fisher even addresses an instruction to deploy a type of different countermeasures, the instruction is provided by an operator, not a CPU.”
In response, Examiner respectfully disagrees, and kindly draws Applicant’s attention at pages 8-9 of the above office action, where it is discussed, in details, as the following: “… Bar-Nahum does not explicitly disclose, through the invention, or is missing a plurality of different aerial vehicle countermeasures supported by one or more of the at least one counter-attack UAV, wherein, in response to interception of the target aerial vehicle, the at least one counter-attack UAV disrupts operation of the detected target aerial vehicle with the type of aerial vehicle capture countermeasure / communicating command data associated with the determined position to at least one counter-attack unmanned aerial vehicle (UAV) / operating the counter-attack UAV to intercept the target aerial vehicle / operating the type of aerial vehicle countermeasure supported by the at least one counter-attack UAV to interrupt operation of the target aerial vehicle when the at least one counter-attack UAV is in close proximity to the target aerial vehicle; instruction to deploy a type of aerial vehicle capture countermeasure of the plurality of different aerial vehicle countermeasures based at least in part on the detected identification information. 

However, Fisher teaches, through the invention, particularly in fig. 1e-1f, Para [0007-0008, 0040, 0043, 0046, 0050],  interceptor UAV 102 equipped with deployment device 120 that may include an effector (134, FIG. 1E), such as a twenty-foot net with weights 136 attached at the ends of the effector 134 to expand it; allowing for the identification, selection, tracking, and interception of a target aerial vehicle, such as an unmanned aerial vehicle (UAV), that may be located in a set geographic area, such as a do-not-fly zone; launching an interceptor aerial vehicle, such as a UAV, to track and intercept the target UAV; the interceptor UAV 102 that may be launched in any number of methods depending on the capability of the UAV, such as a human operator launch, an automatic queue via a cursor on target (CoT) message, or the like.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Fisher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a target aerial vehicle, deploy an interceptor aerial vehicle comprising at least one effector, maneuver the interceptor aerial vehicle to a position to engage a target aerial vehicle, deploy the at least one effector to intercept the target aerial vehicle, and confirm that the target aerial vehicle has been intercepted (see Fisher, abstract). 
Hence, it is believed that the rejections should be maintained.
5.	Applicant argues, on page 13 of the remarks, filed on 07/06/2021, that “[w]hile Goodrich discloses a system that deploys different items to intercept a target UAV, there is nowhere in Goodrich that explicitly discloses a CPU sending command data that includes instructions to deploy a type of countermeasure from a plurality of different aerial vehicle countermeasures, as recited in claim 1, and similarly recited in claims 24 and 40,” BUT, HOWERE, Applicant DOES NOT explain, or provide any evidence on WHY while Goodrich discloses a system that deploys different items to intercept a target UAV, there is nowhere in Goodrich that explicitly discloses a CPU sending command data that includes instructions to deploy a type of countermeasure from a plurality of different aerial vehicle countermeasures, as recited in claim 1, and similarly recited in claims 24 and 40.
Hence, it is believed that the rejections should be maintained.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
7.	Applicant argues, on page 14 of the remarks, filed on 07/06/2021, that “[n]one of the applied references teach or suggest that an aerial vehicle detection system can detect identification information and that command information including the type of countermeasure to deploy is based on the identification information. Thus, claims 1, 24, and 30 would not have been obvious in view of the applied references,” BUT, HOWERE, Applicant DOE NOT explain, or provide any evidence on WHY none of the applied references teach or suggest that an aerial vehicle detection system can detect identification information and that command information including the type of countermeasure to deploy is based on the identification information; that thus, claims 1, 24, and 30 would not have been obvious in view of the applied references.
Hence, it is believed that the rejections should be maintained.
8.	Regarding the applicant’s arguments on page 14 of the remarks with respect to claims 2-23, 25-39, and 41-44 that “… [d]ependent claims 2-23, 25-39, and 41-44 place further limitations on what is otherwise allowable subject matter, as argued above. Therefore, Applicant respectfully submits that these claims also stand in a condition for allowance,” the examiner presents the same arguments regarding the rejection as presented for claims 1, 24 and 40. For the above reason, it is believed that the rejections should be maintained.
9.	Applicant argues, on pages 14-15 of the remarks, filed on 07/06/2021,in regards to claims 15 and 34, that “… [i]n the Examiner's response to Applicant's previous arguments regarding this claim element, the Examiner very selectively quoted a portion of Zych paragraph 51 as "adjusting the vehicle's headlights to ... disrupting the operation of one or more sensors of an oncoming vehicle." Office Action, page 36. The omitted portion, particularly the word "avoid" is significant and changes the entire meaning of the alleged teachings of Zych. What paragraph 51 of Zych actually states is that "the disclosed technology can adjust 
In response to the above applicant’s argument that there is no teaching, suggestion, or motivation to combine the references that “…  Bar-Nahum, Fisher, and Zych cannot be combined to arrive at claim 15,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as it discussed on pages 29-30 of the office action above that , “[a]s per claims 15 and 32, Bar-Nahum does not explicitly disclose, through the invention, or is missing aerial vehicle countermeasure that comprises an illumination device operable to emit light at a predetermined frequency that disrupts operation of at least one sensor of the target aerial vehicle to disrupt operation of the target aerial vehicle. 
However, Zych teaches, through the invention, particularly in Para [0051-0052, 0063], adjusting the vehicle's headlights to … disrupting the operation of one or more sensors of an oncoming vehicle; excessively intense light emitted by a set of headlights that that can disrupt the operation of image sensors of an oncoming autonomous vehicle, thereby negatively impacting the quality of sensor outputs generated by the image sensors; as a result, the disclosed technology that can result in an improvement in the operation of a perception system of an oncoming autonomous vehicle that relies on sensor outputs; disclosed technology that adjusts its headlights according to a headlight configuration that has less negative impact on image sensors (e.g., reducing the intensity of light emitted by the headlights and/or aiming the headlights away from an oncoming autonomous vehicle);  the vehicle that can be a ground-based vehicle (e.g., an automobile), an aircraft, and/or another type of vehicle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bar-Nahum by incorporating, applying and utilizing the above steps, technique and features as taught by Zych. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable 
Hence, it is believed that the rejections should be maintained.
10.	Regarding the applicant’s arguments on page 15 of the remarks with respect to claims 2-23, 25 -39, and 41-44 that “… not only does Zych fail to teach an illumination device that disrupts operation of a sensor of a target aerial vehicle, but Zych teaches the exact opposite. Indeed, an illumination device that disrupts operation of a sensor of the target aerial vehicle directly contradicts the teachings and purpose of  Zych' s disclosure. Thus, there is no reason found in the prior art for combining Bar-Nahum, Fisher, and Zych as the Examiner has done and, indeed, there are explicit reasons found in the prior art against their combination. For this additional reason alone, Bar-Nahum, Fisher, and Zych cannot be combined to arrive at claim 15. With no reason to modify Nahum, Fisher, and Zych as proposed by the Examiner, claim 15 is allowable over the combination of Nahum, Fisher, and Zych,” applicant DOES NOT explain, or provide any evidence on WHY not only does Zych fail to teach an illumination device that disrupts operation of a sensor of a target aerial vehicle, but Zych teaches the exact opposite. Indeed, an illumination device that disrupts operation of a sensor of the target aerial vehicle directly contradicts the teachings and purpose of Zych' s disclosure. Thus, there is no reason found in the prior art for combining Bar-Nahum, Fisher, and Zych as the Examiner has done and, indeed, there are explicit reasons found in the prior art against their combination. For this additional reason alone, Bar-Nahum, Fisher, and Zych cannot be combined to arrive at claim 15. With no reason to modify Nahum, Fisher, and Zych as proposed by the Examiner, claim 15 is allowable over the combination of Nahum, Fisher, and Zych.
Hence, it is believed that the rejections should be maintained
11.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, such as “… there is no reason found in the prior art for combining Bar-Nahum, Fisher, and Zych as the Examiner has done and, indeed, there are explicit reasons found in the prior art against their combination. For this additional reason alone, Bar-Nahum, Fisher, and Zych cannot be combined to arrive at claim 15. With no reason to modify Nahum, Fisher, and Zych as proposed by the Examiner, claim 15 is allowable over the combination of Nahum, Fisher, and Zych,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
1.	Claims 18 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662